Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2026
                      Lower Tribunal No. F20-10695
                          ________________


                             Cezar Sawyer,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Laura Anne
Stuzin, Judge.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and David Llanes, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.
Affirmed.




            2